ACCEPTED
                                                                                        04-15-00732-CV
                                                                            FOURTH COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                                                                  11/20/2015 5:22:16 PM
                                                                                         KEITH HOTTLE
                                                                                                 CLERK


                               No. 04-15-00732-CV
                                                              FILED IN
                           IN THE COURT OF APPEALS     4th COURT OF APPEALS
                       FOR THE FOURTH DISTRICT OF TEXAS SAN ANTONIO, TEXAS
                                AT SAN ANTONIO         11/20/2015 5:22:16 PM
                                                                   KEITH E. HOTTLE
                                                                        Clerk

                           THOMAS MILTON BENSON
                              AS TRUSTEE OF THE
                   SHIRLEY L. BENSON TESTAMENTARY TRUST,
                                                      Appellant,
                                           v.
             ARTHUR H. BAYERN AND LANGLEY & BANACK, INC.,
                                                      Appellees.


                 Appeal from Probate Court No. 2, Dallas County, Texas,
                         Trial Court Cause 155,572 & 155,572-A


                 UNOPPOSED MOTION TO DISMISS APPEAL
TO THE HONORABLE COURT OF APPEALS:

      Appellant, Thomas Milton Benson, as Trustee of the Shirley L. Benson

Testamentary Trust, respectfully moves the Court to dismiss this appeal.

      This matter has been settled. In accordance with the parties’ settlement

agreement, Appellant moves that the Court dismiss this appeal. See TEX. R. APP.

P. 42.1(a)(1).


                                PRAYER FOR RELIEF

      Appellant prays that this appeal be dismissed, with each party to bear its

own costs.
                                       Respectfully submitted,

                                       BECK REDDEN LLP

                                       By: /s/ David J. Beck
                                            David J. Beck
                                            State Bar No. 00000070
                                            dbeck@beckredden.com
                                            Russell S. Post
                                            State Bar No. 00797258
                                            rpost@beckredden.com
                                            Troy Ford
                                            State Bar No. 24032181
                                            tford@beckredden.com
                                            Owen J. McGovern
                                            State Bar No. 24092804
                                            omcgovern@beckredden.com
                                       1221 McKinney, Suite 4500
                                       Houston, TX 77010
                                       (713) 951-3700
                                       (713) 951-3720 (Fax)

                                       Attorneys for Appellant



                       CERTIFICATE OF CONFERENCE
      I certify that my office conferred with Counsel for Appellee, and Appellee
does not oppose the requested extension.

                                       /s/ David J. Beck
                                       David J. Beck




                                       2
                          CERTIFICATE OF SERVICE
      I hereby certify that on November 20, 2015, a true and correct copy of the
above and foregoing motion was forwarded to all counsel of record by the
Electronic Filing Service Provider as follows:

           Ellen B. Mitchell                        Steven R. Brook
         DYKEMA COX SMITH                        Langley & Banack, Inc.
      112 E. Pecan St., Suite 1800              745 E. Mulberry, Ste. 900
        San Antonio, TX 78205                    San Antonio, TX 78212
        emitchell@dykema.com                   sbrook@langleybanack.com

        Attorneys for Appellees                  Attorneys for Appellees
         Phil Hardberger and                      Arthur H. Bayern and
          Dykema Cox Smith                       Langley & Banack, Inc.


           Bennett L. Stahl                          Harriet O’Neill
          CURL STAHL GEIS                  LAW OFFICE OF HARRIET O’NEILL, P.C.
   700 N. St. Mary’s St., Suite 1800          919 Congress Ave., Suite 1400
       San Antonio, TX 78205                        Austin, TX 78701
        blstahl@csg-law.com                   honeill@harrietoneilllaw.com

      Emily Harrison Liljenwall                    Douglas Alexander
SCHOENBAUM, CURPHY & SCANLAN, P.C.          ALEXANDER, DUBOSE, JEFFERSON &
      112 E. Pecan, Suite 3000                       TOWNSEND LLP
       San Antonio, TX 78205                  515 Congress Ave., Suite 2350
      eliljenwall@scs-law.com                       Austin, TX 78701
                                                dalexander@adjtlaw.com

                          Attorneys for Renee Benson


                                        /s/ David J. Beck
                                        David J. Beck




                                       3